                                         UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF TENNESSEE
                                           AT I<,, fj,r, v/ lie                ..                                                         NOV O2 ZDZD
                                                                                                                             Clerk, U s D' .
                                                                                                                           Eastern 0 : : 'stnct Courf
                                                                       )                                                             istnct of Tenn~,,
                                                                                                                                          "t ,Knoxvi//e
                                                                                                                                          ;•t
                                                                                                                                                          - -,St
                                                                       )
                                                                       )
                                                                       )
                                                                       )
 Name ofplaintiff (s)                                                  )
                                                                       )
 V.                                                                    )             Case No.
                                                                       )
                                                                                                        ----------
                                                                                                       (to be assigned by Clerk)
                                                                       )
                                                                       )
                                                                       )
                                                                       )
 J;l!J/Pssee /JeJJi', f'i ./f',,u !'eLfior/5                           )
 Name of defendant (s)                                                 )

                                                                     COMPLAINT

 1. A short and plain statement of the grounds for filing this case in federal court (include federal
 statutes and/or U.S. Constitutional provisions, if you know them):

      T 11 ill'-  1./)_{JC. /,1/111/1-1:e. A.o
                   /1
                                            - 1~11) ·.        . . /J f .Ktie-v!Ca. .,-/e,f~1J-Pt/h1. lac., l/-f/.17,s
                                               v .h111,1.ff-t:7d                                                   e


  1J n / / a 1:-1 h~/11// vha,"tJ-t:,,:/ .LJ xce ss 1//e.
                      ·v                  V
                                                                  (p.& eaf . 1A//«:e.:1r . A)')·•d· .
                                                                                              -            ,           ✓              ~            •

  r'/?ow, .4-:          , ,y· :?_ 6!_~ il,e.nf.jj l lff->/1/-f~ hi     J?..o,h1/II./},,,,-s . 7~/~,!? ,d,u 11/1(,,{lh/P, -f,c;JlOB;/1:1,,,,f!:&:ttftfs ff;
 2. Plaintiff,          Jl,·r>.!,,(.1£!,,(    ~/~1.J<: Cfln n "i'PV -;Tr,_                                         resides at                                      ift1;'s Ii ,
                          -   -                      --- -   ... .                                !                  I.                                             /. 1 ()f'J-til,
  o/<./J,fJ/f}F,         5 /J.6/ /;,:O.lup'/e ,,/v,' f/_p, {£a'.           ,   ........L.:../<,=
                                                                                             11d,:..,Y,_,lc..L1..:...=//_,=
                                                                                                           / '../2._       =-------
 street address                                  /                                  city

        ~ - - - ' Tl✓
 ~A~rn~.1x                                                   , 3'11 lfJ
 county                                       state                  zip code                         telephone number

 (if more than one plaintiff, provide the same information for each plaintiff below)
      / ///2 .




                                                                               1



Case 3:20-mc-00067-DCLC-HBG Document 1 Filed 11/02/20 Page 1 of 6 PageID #: 1
   street address                                                              city
 --'-k--"-.'-"-/J"""'><~--------               ~r;_N_✓     _ _ _ _,      _......,1~Z~tJl_s_·_ __
     county                                        state                       zip code

 (if more than one defendant, provide the same information for each defendant below)
                                                       '           . ,Pf/   ar        ll   C/Jld<1, f/:tA. FL1




 4. Short and plain statement of your claim (state as briefly as possible the facts of your case and
 how each defendant is involved. You may use additional paper if necessary):




  ~vkly ti' 1J)oc /41,ul-l-e 1;' l/!l 1.tr«1.tlre             .tfeliab1!rrdft~n            Ael-/449
                                                   od,11                                         IC>   I



                                                   2




Case 3:20-mc-00067-DCLC-HBG Document 1 Filed 11/02/20 Page 2 of 6 PageID #: 2
 5. A demand for judgment for the relief you seek (list what you want the Court to do):

          a.



          b.



          C.




          d.




 I (We) hereby certify under penalty of perjury that the above complaint is true to the best of
 my (our) information, knowledge and belie£

 Signed this ---'-"-2...::....,..1_1:li._ _ _ _ day of _"""""O'--a"--1 -"--'fo"--"h..,_.e='-.,f'--~• 20   :J. 0 .




                                                                             Signature of plaintiff (s)




                                                               3




Case 3:20-mc-00067-DCLC-HBG Document 1 Filed 11/02/20 Page 3 of 6 PageID #: 3
                                         ✓



      &r ~x:ct'.C'ss-/11e &es                SH,: ctiAl)   Oec. :J0/8/LJ' 3'{




                        /1         1J1       I   l(J                    __..,           ,,.'I
                  C           Io -cv- 00
                       c_,a5e../lft1, I :          -t - n 1 --~ -I ,--/0 If}
     uS, Dls+. le,;/( t/511/IJ /41.stJ tl IJ1tJlafio11 ,/'j/(DAA)s). D/rec-b-
    A"' I, t1 JI fr ,VI,fa , !c..f..,
                              ,                                        P A
                                                                     · ...rfy c.+.
            .Is ~.>(Ull {f
       #




                             II
      · • 11 £               /14                                     ~---"-'--------==---       /:


    -.J.,.!..J....~~~"'--"-"---=--e..~~'-"-"-'-'-""-"--'--'~-"'-'-"'-'~~~"""""'""--~~=~¼t




      r




Case 3:20-mc-00067-DCLC-HBG Document 1 Filed 11/02/20 Page 4 of 6 PageID #: 4
V.      RELIEF

        (State BRIEFLY exactly what you want this Court to do for you. Make NO legal arguments.

         Cite NO cases or statutes.)




         IAor~. /lf/ies          w/lft 1u1 fa~es~ A11J{i1tJ0°t:0 )                     ·           · -
          t{iJtf/•liJi:   l/l(P./cef ;;T: l/11tl lot Set,,fAl,11{/~nffe«)f;r                   .
        I (We) hereby certify under penalty of perjury that the above complaintis true to the best of
        my (our) information, knowledge and belief.

        Signed this _ _      ~_1_n-_-A_
                                      1
                                          ___       day of_()_,_C_;..f_tJ-=6...::::e=-r_·_ ___, 20c20 .




                                                 Signature of plaintiff(s)




                                                          5

     Case 3:20-mc-00067-DCLC-HBG Document 1 Filed 11/02/20 Page 5 of 6 PageID #: 5
                                                                                           KNOXVILLE TN 377

                                                                                 · 29 OCT2020 PM 1                              L
                                                                                                                                              .

                                                                                                                                                  /.
                                                                                                                                          /',,~1--,----c".
                                                                                                                                                  . .. ···•
                                                                                                                                                  ·-:
                                                                                                                                                            '

                                                                                                                                                                FOREVER / USA
                                                                                                                                                                                   .   I
                                                                                                                                                                                       I




      E                                   £asfe111                           5ft1cf Of
                                                                                k
          r.~·vo2 2aza
    Clerk, U. S. iJis,- ·•c, Cc; _t,1
                                                                                                                                                        r
-:;;·:..tern District of Ter;ncsf:ze                                                                                                . .,.r,..,.c- d \
             At Knoxv11/e                                                                                                            ~y.. \   \~LJ

                                                                                                                       \S '&.°0, • ·w·,1
                                                                                                                      • r.:,'
                                                                                                             ~ ~:~{;_,. 'J \
                                                                                                                        ,,.   -o\ r3.CX\•"'·
                                                                                                                 c,o~{eo-\0~


                                               ::r7 9=:=-2- 2:::H:r::131::          1
                                                                                        111111 ,H 11111 11il1J,IHI lfl 1 uII II lf1 JHI 11,lmH11 ,1,,,
                                                                                             111   1                       1        1
                                                                                                                                                                           ·· .:




                                Case 3:20-mc-00067-DCLC-HBG Document 1 Filed 11/02/20 Page 6 of 6 PageID #: 6
